          Case 1:20-cv-00608-NONE-SAB Document 15 Filed 07/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
     FAYEDA ABDULLAH ALAWI, et al.,                       Case No. 1:20-cv-00608-NONE-SAB
11
                    Plaintiffs,                           ORDER REQUIRING PLAINTIFFS TO
12                                                        FILE AN OPPOSITION TO DEFENDANTS’
             v.                                           MOTION FOR EXTENSION OF TIME ON
13                                                        OR BEFORE JULY 27, 2020
     U.S. CITIZENSHIP AND IMMIGRATION
14   SERVICES (USCIS), et al.,                            (ECF No. 14)

15                  Defendants.

16

17          On April 8, 2020, Plaintiffs filed this action seeking declaratory relief, injunctive relief,

18 and a writ of mandamus, pertaining to a claim of wrongful revocation of a certificate of

19 citizenship. (ECF Nos. 1, 2.) On June 25, 2020, the Court continued the mandatory scheduling
20 conference in this matter until November 17, 2020. (ECF No. 10.)

21          On July 17, 2020, Defendants the filed a motion for an extension of twenty-eight (28)

22 days to file a responsive pleading claiming that because the United States Citizenship and

23 Immigration Services (USCIS) has reopened the relevant proceedings underlying this action,

24 there is now no final administrative order. (ECF No. 14.) The filing indicates that counsel for

25 Plaintiffs have notified Defendants of their opposition to the motion for an extension. (Id.)

26 ///
27 ///

28 ///


                                                      1
         Case 1:20-cv-00608-NONE-SAB Document 15 Filed 07/20/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that Plaintiffs shall file an opposition to

 2 Defendants’ motion for an extension of time on or before July 27, 2020.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     July 20, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
